Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-4, 6-13, 15-16 are presented for examination.  Claims 5 and 14 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/21/2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 6/21/2022 have been fully considered but they are not persuasive. 

In the remark, applicant argued: (1) Chou fails to disclose the feature of “wherein signaling traffic from a core is internally processed by the HNG to reduce load on the core” because Chou at paragraph [0147] discloses terminating an SI interface towards the RAN, and routing data packets between the RAN and the CN and Chou at paragraph [0167] - [0170] discloses different modes, wherein the node is powered down for brief intervals or powered down completely. Chou does not disclose or suggest wherein signaling traffic from a core is internally processed to reduce load on the core, as a node powered down, even briefly, is not processing signaling traffic while in the powered down state. 

Examiner traverse the argument:
As to point (1), applicant is reminded that the claims are interpreted with the broadest reasonable interpretation.  Since the claims do not recite in detail on how the “signaling traffic” is processed nor what the “signal traffic” are, the limitation is interpreted broadly during examination.  
Examiner has previous explained that Chou’s disclosure of S-GW 622 meets the claimed 5G enhanced HNG in the last office action.  Chou in paragraph 0147 disclosed to route data packets between the Ran and the CN, where the process of routing meet the claimed “signaling traffic from a core is internally processed by the HNG to reduce load on the core” since the data packet from the core is internally routed by the S-GW 622 to RAN, thereby reduce load on the core since the data packet are transmitted out of the core.  Furthermore, Chou’s paragraph 0167-0170 was cited to show power management process of devices to limit data traffic activity, which is a method of process signaling traffic that reduce load on the core.  For these reasons, applicant’s argument is not found persuasive.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 8 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chou et al (Chou), US 2019/0280938.

As per claim 8, Chou taught the invention including a system comprising:
At least one of a Non-Stand-Alone base station and a Stand-Alone base station (figure 6; pp. 0017, 0138); 
A 5G enhanced HetNet Gateway in communication with at least one of the NSA base station and the SA base station, the 5G enhanced HNG including interfaces for any G base station and interfaces for any core network (figure 6; pp. 0017, 0138, 0145);
A core network in communication with the 5G enhanced HNG, the core network including at least one of an EPC and a 5C Core (pp. 0145-0149); and
Wherein the 5G enhance HNG abstracts core functionality for an EPC and for a 5GC (pp. 0145-0149) providing distributed core functionality by virtualizing the core to the base stations and internetworking (pp. 0002, 0015), and wherein signaling traffic from a core is internally processed by the HNG to reduce load on the core (pp. 0147, 0167-0170).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (Chou), US 2019/0280938, in view of obviousness.

As per claim 1, Chou taught the invention comprising:
At least one non-5G virtual network function (VNF) (pp. 0015-0017; figure 2: 224); 
A 5G Core (5GC) option selection VNF (pp. 0015-0016, 0018-0019; figure 2: 226);
A 5GC default VNF (figure 2: 226; pp. 0032-0049);
A 5G local breakout VNF (pp. 0146, 0149);
At least one interface for any G base station (pp. 0017, 0138);
At least one interface for any core network (pp. 0015-0017, 0145-0149); and
Wherein core functionality is abstracted for the EPC and for the 5GC (pp. 0145-0149) providing distributed core functionality by virtualizing the core to the base stations and internetworking (pp. 0002, 0015), and wherein signaling traffic from a core is internally processed by the HNG to reduce load on the core (pp. 0147, 0167-0170).  
    
Chou did not specifically teach to incorporate all these elements in a single unit called 5G enhanced HetNet Gateway.  However, it is a common practice in the art to incorporate various components and functionalities in a single network gateway to provide the services of desire.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou and further implement the various elements into a single gateway to simplify management and configuration.  

As per claim 2, Chou taught the invention as claimed in claim 1.  Chou further taught wherein the non-5G VNG comprises at least one of a 2G VNF, a 3G VNF, a 4G VNF and a WiFi VNF (pp. 0015-0017; figure 2: 224).

As per claim 3, Chou taught the invention as claimed in claim 1.  Chou further taught wherein the any G base station comprises at least one of an eNodeB and a gNodeB (pp. 0017, 0138).

As per claim 4, Chou taught the invention as claimed in claim 1.  Chou further taught wherein advanced RAN functions are supported for simplifying LTE and NR deployments (pp. 0145-0149).  


As per claim 6, Chou taught the invention as claimed in claim 1.  Chou further taught wherein signaling traffic reduction for a core results from handling of paging and handovers (pp. 0147, 0167-0170).  

As per claim 9, Chou taught the invention as claimed in claim 8.  Chou further taught wherein the system enhanced HNG comprises:
At least one non-5G virtual network function (VNF) (pp. 0015-0017; figure 2: 224); 
A 5G Core (5GC) option selection VNF (pp. 0015-0016, 0018-0019; figure 2: 226);
A 5GC default VNF (figure 2: 226; pp. 0032-0049);
A 5G local breakout VNF (pp. 0146, 0149);
At least one interface for any G base station (pp. 0017, 0138);
At least one interface for any core network (pp. 0015-0017, 0145-0149). 

Chou did not specifically teach to incorporate all these system elements in a single unit of an enhanced HetNet Gateway.  However, it is a common practice in the art to incorporate various components and functionalities in a single network gateway to provide the services of desire.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou and further implement the various elements into a single gateway to simplify management and configuration.  

As per claim 10, Chou taught the invention including a method of operating comprising:
Providing at least one non-5G virtual network function (VNF) (pp. 0015-0017; figure 2: 224); 
Providing a 5G Core (5GC) option selection VNF (pp. 0015-0016, 0018-0019; figure 2: 226);
Providing a 5GC default VNF (figure 2: 226; pp. 0032-0049);
A 5G local breakout VNF (pp. 0146, 0149);
Providing at least one interface for any G base station (pp. 0017, 0138);
Providing at least one interface for any core network (pp. 0015-0017, 0145-0149); and
Providing distributed core functionality by abstracting for the EPC and for the 5GC (pp. 0145-0149) providing distributed core functionality by virtualizing the core to the base stations and internetworking (pp. 0002, 0015), and wherein signaling traffic from a core is internally processed by the HNG to reduce load on the core (pp. 0147, 0167-0170).  

Chou did not specifically teach to incorporated all these system elements in a single unit called 5G enhanced HetNet Gateway.  However, it is a common practice in the art to incorporate various components and functionalities in a single network gateway to provide the services of desire.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou and further implement the various elements into a single gateway to simplify management and configuration.  

As per claim 11, Chou taught the invention as claimed in claim 10.  Chou further taught wherein the non-5G VNG comprises at least one of a 2G VNF, a 3G VNF, a 4G VNF and a WiFi VNF (pp. 0015-0017; figure 2: 224).

As per claim 12, Chou taught the invention as claimed in claim 10.  Chou further taught wherein the any G base station comprises at least one of an eNodeB and a gNodeB (pp. 0017, 0138).

As per claim 13, Chou taught the invention as claimed in claim 10.  Chou further taught wherein advanced RAN functions are supported for simplifying LTE and NR deployments (pp. 0145-0149).  

As per claim 15, Chou taught the invention as claimed in claim 10.  Chou further taught wherein signaling traffic reduction for a core results from handling of paging and handovers (pp. 0147, 0167-0170).  

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chou et al (Chou), US 2019/0280938, in view of Lu et al, US 2012/0046035.

As per claim 7, Chou taught the invention as claimed in claim 1.  Chou did not specifically teach wherein signaling traffic reduction for a core allows modification of logical groupings of a number of cells in a Tracking Area.  However modifying logical groups of a number of cells in a Tracking Area is a common practice well known in the art.  Lu taught to reduce traffic for a core by modifying the logical groupings of a number of cells in a Tracking Area (pp. 0041-0042).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou and Lu and further deactivate cells in a logical group to reduce traffic for the location.  

As per claim 16, Chou taught the invention as claimed in claim 15.  Chou did not specifically teach wherein signaling traffic reduction for a core allows modification of logical groupings of a number of cells in a Tracking Area.  However modifying logical groups of a number of cells in a Tracking Area is a common practice well known in the art.  Lu taught to reduce traffic for a core by modifying the logical groupings of a number of cells in a Tracking Area (pp. 0041-0042).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Chou and Lu and further deactivate cells in a logical group to reduce traffic for the location.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al, US 2021/0194730

A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
August 22, 2022